

116 S4310 IS: Don't Punish Schools for Uncontrolled Pandemics Act of 2020
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4310IN THE SENATE OF THE UNITED STATESJuly 23, 2020Mr. Warner introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit in-person instructional requirements during the COVID–19 emergency.1.Short titleThis Act may be cited as the Don't Punish Schools for Uncontrolled Pandemics Act of 2020.2.Prohibition of in-person instructional requirements during COVID–19 emergencyNotwithstanding any other provision of law, no rule, regulation, guidance, or policy regarding an applicable program (as defined in section 400 of the General Education Provisions Act (20 U.S.C. 1221)) shall require a local program to conduct in-person instruction during an emergency, as declared by a Federal, State, or local authority, with respect to COVID–19. 